Citation Nr: 0731670	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

When this matter was previously before the Board in August 
2006, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a low back disorder.  
This claim was initially denied by the RO in a December 1998 
rating decision to which the veteran did not file a Notice of 
Disagreement.  That rating decision, therefore, became final.  
The veteran filed a claim to reopen in August 2002.  The RO 
sent him a letter in September 2002 informing him of the 
evidence required to reopen the claim.  In October 2002 the 
RO informed him the claim was denied as no new and material 
evidence was received.

The veteran filed the current claim for service connection in 
December 2003.

The veteran indicated, in a properly completed NA Form 13055, 
that he was hospitalized while in service at the 594th AAFBU 
TAAFLD's base hospital in Topeka, Kansas, for a low back 
condition in November 1946 and that his back was x-rayed 
frequently during this hospitalization. 

Using the information supplied by the veteran, the RO has 
made unsuccessful attempts to obtain the veteran's service 
medical records or alternative records.  The National 
Personnel Records Center (NPRC), St. Louis, Missouri, in 
response to the RO's requests, indicated that the records may 
have been destroyed in a fire at the Records Center in 1973.  
However, it is unclear from the record whether the search for 
alternative records, such as sick reports, was performed for 
the correct veteran, correct unit, correct social security 
number, or correct time frame.

A notice from the NPRC indicates, in handwriting, that the 
records at the NPRC were searched for the service medical 
records of the veteran in 1946 in the 594th AAFBU, as 
identified by the veteran, and no records were found.  
However, the claims folder also includes a notice from the 
NPRC, NA Form 13076, indicating that the records at the NPRC 
were searched for morning and sick reports under a different 
name, with a different social security number, different 
unit, and different period of service than the claimant and 
that no records were found.  This incorrect notice regarding 
the unavailability of records for the wrong veteran is cited 
and relied upon in the RO's March 2005 Statement of the Case.

Pursuant to regulation, VA must make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency.  Those records include service medical 
records.  VA will end its efforts to obtain records from a 
federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2007).

It is unclear to the Board, due to the continued inclusion of 
the notice regarding the wrong veteran and the continued 
association of this erroneous information with the current 
claim, whether the records at the NPRC were searched for the 
morning and sick call records for the correct veteran.

On remand, the RO should advise the veteran that he can 
submit alternative forms of information in support of his low 
back disability claim.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370 (2005).  Additionally, on remand, the RO should 
make another request for the correct veteran's service 
medical records from the NPRC, clinical records pertaining to 
in-patient treatment at the Base Hospital in September or 
October 1945 (see the veteran's original claim, VA Form 21-
526, dated in April 1998) as well as October and November 
1946, and search the morning and sick call reports of the 
correct unit for October and November 1946 (see the NA Form 
13055 signed in June 1998 and the Decision Review Officer 
Hearing Transcript at p. 2) for any indication of the 
veteran's reported treatment.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter advising 
him that he may submit alternative forms 
of evidence, such as lay accounts of his 
in-service and post-service symptoms to 
corroborate his report of in-service 
complaint and/or treatment for low back 
disorder.  This is to include "buddy 
statements" and letters written during 
service.

2.  Use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC) or other 
agency as appropriate, to obtain any 
outstanding records relating to the 
veteran's treatment at the 594th AAFBU 
TAAFLD's base hospital in Topeka, Kansas.  
This is to include September and October 
1945 and October and November 1946 when 
the veteran reports to have been 
hospitalized for a low back condition.

3.  Thereafter, the RO should 
readjudicate the veteran's claim. If the 
claim is reopened, the RO should take any 
other developmental action necessary, to 
include an examination, if deemed 
warranted.  If the benefit sought on 
appeal is not granted, the RO should 
issue the veteran and his attorney a 
supplemental statement of the case and 
provide them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




